UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    ADDIS GEBRESALASSIE, et al.,
            Plaintiffs
          v.                                               Civil Action No. 15-762 (CKK)
    DISTRICT OF COLUMBIA,
            Defendant

                                  MEMORANDUM OPINION
                                     (March 18, 2016)
         Plaintiffs, six individual taxicab drivers and the Washington D.C. Metro Taxi Operators

Association, bring suit against the District of Columbia on behalf of themselves and on behalf of

a putative class of District of Columbia taxicab drivers, claiming that the District’s Vehicle-for-

Hire Innovation Amendment Act of 2014 is unconstitutional. Specifically, they claim that the

statutory scheme creates a two-tiered system for regulating taxicabs and digitally dispatched

transportation services, such as Uber and Lyft, and that the two-tiered system result in an Equal

Protection violation and a Substantive Due Process violation. Plaintiffs also claim that, as a result

of these alleged constitutional violations, the District of Columbia exceeded its authority under

the District of Columbia Home Rule Act. Before the Court is Defendant’s [9] Motion to Dismiss.

Defendant argues that the Complaint fails to state an Equal Protection claim or a Substantive Due

Process claim under the Constitution and that it fails to state a claim under the District of

Columbia Home Rule Act. Upon consideration of the pleadings, 1 the relevant legal authorities,



1
  The Court’s consideration has focused on the following documents:
    • Def.’s Mot. to Dismiss (“Def.’s Mot.”), ECF No. 9;
    • Pls.’ Opp’n to Def.’s Mot. to Dismiss (“Pls.’ Opp’n”), ECF No. 11; and
    • Def.’s Reply in Supp. of its Mot. to Dismiss (“Def.’s Reply”), ECF No. 13.
In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCvR 7(f).

                                                  1
and the record for purposes of this motion, the Court GRANTS Defendant’s [9] Motion to

Dismiss. This case is dismissed in its entirety.

                                          I. BACKGROUND

         For the purposes of the motion before the Court, the Court accepts as true the well-

pleaded allegations in Plaintiffs’ Complaint. The Court does “not accept as true, however, the

plaintiff’s legal conclusions or inferences that are unsupported by the facts alleged.” Ralls Corp.

v. Comm. on Foreign Inv. in U.S., 758 F.3d 296, 315 (D.C. Cir. 2014). The Court reserves further

additional presentation of the background, as necessary, for the discussion of the legal issues

below.

         On November 18, 2014, then-Mayor of the District of Columbia Vincent C. Gray signed

the Vehicle-for-Hire Innovation Amendment Act of 2014, which had previously been passed by

the District of Columbia Council. See Vehicle-For-Hire Innovation Amendment Act of 2014,

2014 District of Columbia Laws 20-197 (Act 20-489). The Act went into effect on March 10,

2015, after Congress took no action on it. In the Act itself, its purpose was described as follows:

         AN ACT to amend the District of Columbia Taxicab Commission Establishment
         Act of 1985 to define a private vehicle-for-hire company and operator, to clarify
         the authority of vehicle inspection officers to make stops, to clarify the complaint
         authority of the District of Columbia Taxicab Commission, to create registration
         provisions for operators, to require background checks for operators, to prohibit
         street hails by operators, to require a private vehicle-for-hire company to conduct
         background checks, inspect vehicles, establish zero tolerance policies against
         discrimination and drug and alcohol use by operators, to require transmission of
         1% of all gross receipts to the Office of the Chief Financial Officer, to require
         insurance for operators, to create provisions for charging for services, to provide
         for enforcement against private vehicles-for-hire, to deregulate fares for taxicabs
         arranged through digital dispatch, to clarify data and surcharge transmission
         requirements, and to require that a notice be posted in all taxicabs regarding
         acceptance of credit cards; to amend section 47-2829 of the District of Columbia
         Official Code to exempt private vehicles-for-hire from the license requirement
         and to clarify eligibility for a for-hire license; and to amend Title 18 of the District
         of Columbia Municipal Regulations to reduce the inspection requirement for
         taxicabs from semiannually to annually.

                                                    2
2014 District of Columbia Laws 20-197 (Act 20-489). There is no dispute that the Act had the

effect of both legalizing and regulating transportation services organized through “digital

dispatch,” that is through an “app” on a mobile device, such as a “smartphone,” and provided by

companies such as Uber and Lyft. There is also no dispute that the regulatory requirements

applicable to digitally-dispatched “private vehicles for hire,” as termed by the statutory scheme,

differ in at least some respects from those applicable to taxicabs. The Court proceeds now to

explain the statutory scheme, with particular emphasis on the distinctions that serve as the bases

for Plaintiffs’ claims. Before doing so, the Court notes that, even though the Court must take

Plaintiffs’ factual allegations as true, where Plaintiffs’ allegations regarding the content of the

statutory scheme themselves deviate from the scheme itself, the Court relies—as it must—on the

statute and regulations themselves rather than on the allegations in the Complaint.

        The Vehicles-for-Hire Act amends the District’s statutory governing scheme for taxicabs

and other related transportation services and creates two categories of transportation service

providers: private vehicles-for-hire and public vehicles-for-hire. A private vehicle-for-hire is

defined as “a class of transportation service by which a network of private vehicle-for-hire

operators in the District provides transportation to passengers to whom the private vehicle-for-

hire operators are connected by digital dispatch.” D.C. Code § 50-301.03 (16A) (2016). 2 A

public vehicle-for-hire is defined as “a class of transportation service by motor vehicle for hire in

the District, including a taxicab, limousine, or sedan-class vehicle, that provides for-hire service

exclusively using drivers and vehicles licensed pursuant to this subchapter and § 47-2829.” Id.




2
  Many of the provisions of the D.C. Code relevant to this action were re-codified on July 1,
2015. For instance, what was section 50-329.02 was re-codified as section 50-301.31. The Court
refers to the sections according to the current codification scheme but notes that those references
diverge at times from the ones used by the parties in their briefing.

                                                  3
§ 50-301.03(17). The statute further defines the three types of vehicles that make up the class of

public vehicles for hire:

        (14) “Limousine” means a public vehicle-for-hire that operates exclusively
       through advanced registration, charges exclusively on the basis of time, and shall
       not accept street hails.

       (20) “Sedan-class vehicle” means a public vehicle-for-hire that operates
       exclusively through digital dispatch, charges on the basis of time and distance,
       except for trips to airports, and other point-to-point trips based on well- traveled
       routes or event-related trips such as sporting events, which may be charged on a
       flat-fee basis, and shall not accept street hails.

       (21) “Taxicab” means a class of public vehicle-for-hire that may be hired by
       dispatch, digital dispatch, or hailed on the street, and for which the fare charged is
       calculated by a Commission-approved meter with uniform rates determined by the
       Commission; provided, that a taxicab hired by a passenger through digital
       dispatch may use rates set by the company that operates the digital dispatch
       pursuant to the requirements of this subchapter.

Id. § 50-301.03(14), (20), (21). Because Plaintiffs’ claims are based on the distinctions between

private vehicles-for-hire—or, as Plaintiffs call them, “De Facto Taxicab Service Providers”—and

taxicab operators, the Court does not discuss further the “limousine” and “sedan-class vehicle”

subcategories of public vehicles-for-hire; it includes them here only to indicate the full scope of

the legislative scheme.

       The statute further defines the several methods of arranging transportation by “vehicle-

for-hire.” Dispatch is defined as “the traditional methods of pre-arranging vehicle-for-hire

service, including through telephone or radio.” Id. § 50-301.03(8B). Digital dispatch is defined

as “the hardware and software applications and networks, including mobile phone applications,

which passengers and operators use to provide public and private vehicle-for-hire service.” Id.

§ 50-301.03(8A). In common parlance, this includes “apps” (or applications) on mobile devices,

such a “smartphones.” The statute does not define but discusses “street hails,” as well. With

respect to these methods of arranging transportation, private vehicles-for-hire may be arranged


                                                 4
only by digital dispatch; by contrast, transportation by taxicab may be arranged by (1) dispatch

(the traditional version), (2) digital dispatch, and (3) street hail. Id. § 50-301.03(16A), (21).

         The statute sets various requirements for the several types of transportation services

encompassed within it. Before turning to the individual features of the vehicle-for-hire licensing

scheme that are challenged in this action, the Court notes that some of those requirements are

addressed to the type of dispatch for an individual ride while others are addressed to the type of

vehicle or type of operator. Compare id. § 50-301.26(a)(3) (uniform color scheme required for

all taxicabs) with id. § 50-301.03(14), (16A), (20), (21) (transportation arranged by traditional

dispatch or street hail must be charged by approved metered-pricing rates). The Court briefly

introduces the specific requirements challenged through Plaintiffs’ Equal Protection claim, as

categorized by the parties, see Compl. ¶ 70, with further elaboration reserved for the discussion

below.

         1. Ride fare. For taxicab transportation arranged by traditional dispatch or by street hail,
            the fare is calculated pursuant to a metered-pricing scheme set by the District of
            Columbia Taxicab Commission. D.C. Code § 50-301.03(21) (2016). For all fares not
            charged according to the Taxicab Commission metering scheme, “before booking a
            vehicle the company shall disclose to the customer the fare calculation method, the
            applicable rates being charged, and the option for an estimated fare.” Id. § 50-
            301.31(b)(2). For a taxicab ride arranged by digital dispatch, the fare may be
            calculated pursuant to the Taxicab Commission metering scheme or pursuant to a
            “time and distance charge set by the” taxicab company. Id. § 50-301.31(b)(1). For a
            digitally dispatched ride by a private vehicle-for-hire—which is to say all rides by
            those providers—the private vehicle-for-hire operator is free to set its own pricing
            scheme. Id. § 50-301.29f. However, during a state of emergency declared by the
            Mayor of the District, the use of “surge pricing” for rides arranged by digital dispatch
            is limited. See id. § 50-301.31(b)(13).

         2. Passenger surcharge. A “company that uses digital dispatch for private or public
            vehicles-for-hire other than taxicabs shall transmit to the Office of the Chief Financial
            Officer 1% of all gross receipts for trips that physically originate in the District.” Id.
            § 50-301.31(b)(11). Such money is to be paid into the Public Vehicles-for-Hire
            Consume Service Fund. Id. For taxicab fares arranged by street hail, traditional
            dispatch, or digital dispatch where the digital dispatching system does not process the

                                                   5
           payments, the taxicab operator must charge a surcharge of $0.25 per trip. D.C. Mun.
           Reg. tit. 31, § 801.7(c)(2)(B). 3 Such money also is dedicated to the Consumer Service
           Fund. D.C. Code. § 50-301.31(b)(12) (2016).
       3. Insurance. Private vehicle-for-hire operators are required to carry increased coverage
          for periods when “the operator is engaged in a prearranged ride” and when the
          “operator is logged onto a private vehicle-for-hire company’s digital dispatch
          showing that the operator is available to pick up passengers but is not engaged in a
          prearranged ride.” Id. § 50-301.29c(a), (b). Taxicab operators must carry insurance
          coverage at all times but the required level of coverage is lower than the required
          coverage level for private vehicles-for-hire. 4 See id. § 50-301.14. As an alternative,
          taxicab operators may satisfy this requirement through a sinking fund or surety bond.
          Id. § 50-301.14.
       4. Vehicle color and appearance. A requirement that taxicabs conform to a uniform
          color and marking system is currently being phased in. Id. § 50-301.26(a)(3).
          Specifically, taxicabs must be painted red with a grey stripe on the side as specified in
          the regulations promulgated by the Taxicab Commission. D.C. Mun. Reg. tit. 31,
          § 503.3. By contrast, a private vehicle-for-hire is only required to “display a
          consistent and distinctive trade dress consisting of a logo, insignia, or emblem at all
          times while the operator is logged into the private vehicle-for-hire company’s digital
          dispatch.” D.C. Code § 50-301.29d (2016).
       5. Meter system. Taxicabs are required to have meter systems that allow the taxicabs to
          charge the metered fares set by the Taxicab Commission, which must satisfy certain
          regulatory requirements. Id. §§ 50-301.26(a)(1), 50-301.03(21). Private vehicles-for-
          hire are not required to maintain any metering system.
       6. Dome light. Taxicabs are required to have dome lights “that clearly display a
          taxicab’s identification number, as well as identify when a taxicab is occupied, on-
          call, off-duty, or available to accept a fare.” Id. § 50-301.26(a)(2). Private vehicles-
          for-hire are not required to include a “dome light.”
       7. Credit card machine. Taxicabs are required to maintain on-board machines that can
          accept payment by credit card and debit cards and meet certain requirements set by



3
  It appears that Defendant’s statement that taxicab drivers must remit 1% of their gross receipts
if they are digitally dispatched is incorrect. Cf. D.C. Code § 50-301.31(b)(1) (2016) (A
“company that uses digital dispatch for private or public vehicles-for-hire other than taxicabs
shall transmit to the Office of the Chief Financial Officer 1% of all gross receipts for trips that
physically originate in the District.”) (emphasis added). The Court elaborates on this discrepancy
below and concludes that it is not material to the questions raised by the motion before the Court.
4
  Plaintiffs do not contest the District’s factual characterization of the differences between the
insurance requirements for the two types of vehicles-for-hire. See Pls.’ Opp’n at 14-15.

                                                 6
            statute and regulation. Id. § 50-301.26(a)(1). Private vehicles-for-hire are not required
            to include a credit card machine.

        8. Licensure. Taxicab drivers are required to maintain a Face ID, and every vehicle used
           as a taxicab must have an H-tag license. See D.C. Mun. Reg., tit. 31, §§ 1000.1,
           1010.30.Taxicab drivers are also required to meet certain qualifications in order to
           qualify for a Face ID. See generally D.C. Code § 47-2829 (2016). By contrast, a
           private vehicle-for-hire operator is not required to have a Face ID, and a private
           vehicle-for-hire is not required to have an H-tag. Compl. ¶ 63. However, a private
           vehicle-for-hire operator is required to maintain a valid Maryland, Virginia, or
           District of Columbia drivers’ license and to undergo a background check. D.C. Code.
           §§ 50-301.29b, 50-301.29e(a)(3) (2016). Certain categories of people, including
           people with specified past convictions or listings on a sex offender registry, are barred
           from serving as a private vehicle-for-hire operator. Id. § 50-301.29b(c).

Plaintiffs claim that these distinctions between taxicabs and private vehicles-for-hire operators

constitute a violation of the Equal Protection Clause. Plaintiffs also claim that these

requirements, taken together, constitute a deprivation of their property interest in their taxicab

licenses and, therefore, constitute a Substantive Due Process violation. Finally, Plaintiffs claim

that, as a result of those alleged constitutional violations, the District of Columbia has exceeded

its authority under the Home Rule Act. Defendant has moved to dismiss the Complaint in its

entirety, and that motion is now ripe for resolution.

                                      II. LEGAL STANDARD

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

complaint on the grounds that it “fail[s] to state a claim upon which relief can be granted.” Fed.

R. Civ. P. 12(b)(6). “[A] complaint [does not] suffice if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Rather, a complaint must contain sufficient factual

allegations that, if accepted as true, “state a claim to relief that is plausible on its face.” Twombly,
550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content that


                                                   7
allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. In deciding a Rule 12(b)(6) motion, a court may consider “the

facts alleged in the complaint, documents attached as exhibits or incorporated by reference in the

complaint,” or “documents upon which the plaintiff’s complaint necessarily relies even if the

document is produced not by the plaintiff in the complaint but by the defendant in a motion to

dismiss.” Ward v. District of Columbia Dep’t of Youth Rehab. Servs., 768 F. Supp. 2d 117, 119

(D.D.C. 2011) (citations omitted).

                                         III. DISCUSSION

       The Court first turns to Plaintiffs’ Equal Protection claim, followed by their Substantive

Due Process claim. The Court concludes with a brief discussion of Plaintiffs’ claim under the

Home Rule Act.


A. Equal Protection Claim
       Plaintiffs claim that the classification scheme of the Vehicles-for-Hire Act violates the

Equal Protection Clause. 5 Plaintiffs have not alleged that the classification scheme “implicates

any fundamental right or categorizes on any inherently suspect basis.” Flytenow, Inc. v. F.A.A.,

808 F.3d 882, 895 (D.C. Cir. 2015). Therefore, as Plaintiffs acknowledge, Plaintiffs’ claim is

subject only to rational basis review. “To succeed, [Plaintiffs] would have to negate ‘every

conceivable basis which might support’ the challenged classification.” Id. (quoting F.C.C. v.

Beach Commc’ns, Inc., 508 U.S. 307, 315 (1993)). “Even at the motion to dismiss stage, a

plaintiff alleging an equal protection violation must plead facts that establish that there is not




5
  The “Equal Protection Clause of the Fourteenth Amendment applies to the District of Columbia
through the Due Process Clause of the Fifth Amendment,” Dixon v. District of Columbia, 666
F.3d 1337, 1339 (D.C. Cir. 2011).

                                                  8
‘any reasonable conceivable state of facts that could provide a rational basis for the

classification.’ ” Hettinga v. United States, 677 F.3d 471, 479 (D.C. Cir. 2012) (per curiam

opinion) (quoting Dumaguin v. Sec’y of Health and Human Servs., 28 F.3d 1218, 1222 (D.C. Cir.

1994)).

          As the Supreme Court has emphasized, “rational-basis review in equal protection analysis

‘is not a license for courts to judge the wisdom, fairness, or logic of legislative choices.’ ” Heller

v. Doe by Doe, 509 U.S. 312, 319 (1993) (quoting Beach Communications, 508 U.S. at 313).

Moreover, this form of review does not “authorize ‘the judiciary [to] sit as a superlegislature to

judge the wisdom or desirability of legislative policy determinations made in areas that neither

affect fundamental rights nor proceed along suspect lines.’ ” Id. (quoting New Orleans v. Dukes,

427 U.S. 297, 303 (1976) (per curiam) (alteration in original)).

          With this in mind, the Court turns to the individual features of the vehicles-for-hire

licensing scheme that are the bases for Plaintiffs’ Equal Protection claim. However, before

addressing the details of that scheme, the Court pauses to emphasize one central fact of the

scheme that risks being obscured by the numerous details discussed below: taxicabs are the only

vehicles-for-hire available for street hail. Neither private vehicles-for-hire, nor any of the other

categories of public vehicles-for-hire, are available for street hail. As discussed further below,

that fact is sufficient to justify many of the distinctions in the legislation enacted by the District

of Columbia. The Court now proceeds to analyze the parties’ arguments about the challenged

requirements pursuant to the categorization scheme introduced by Plaintiffs and used by the

parties in their briefing, see Compl. ¶ 70.




                                                    9
       1. Ride fare
       Plaintiffs claim that the distinctions between the regulation of fares for taxicabs and for

private vehicles-for-hire violate the Equal Protection Clause. As described above, for taxicab

transportation arranged by traditional dispatch or by street hail, the fare is calculated pursuant to

a metered-pricing scheme set by the District of Columbia Taxicab Commission. D.C. Code § 50-

301.03(21) (2016). For all fares not charged according to the Taxicab Commission metering

scheme, “before booking a vehicle the company shall disclose to the customer the fare

calculation method, the applicable rates being charged, and the option for an estimated fare.” Id.

§ 50-301.31(b)(2). For a taxicab ride arranged by digital dispatch, the fare may be calculated

pursuant to the Taxicab Commission metering scheme or pursuant to a “time and distance charge

set by the” taxicab company. Id. § 50-301.31(b)(1). For a digitally dispatched ride by a private

vehicle-for-hire—which is to say all rides by those providers—the private vehicle-for-hire

operator is free to set its own pricing scheme. Id. § 50-301.29f. However, during a state of

emergency declared by the Mayor of the District, the use of “surge pricing” for rides arranged by

digital dispatch is limited. See id. § 50-301.31(b)(13).

       As an initial matter, the Court notes that Plaintiffs have mischaracterized the relevant

provisions of the scheme. Contrary to Plaintiffs’ assertions, Opp’n at 11-12, the statutory scheme

does not distinguish between taxicab drivers and private vehicle-for-hire operators. Rather, the

scheme distinguishes between rides arranged by digital dispatch and rides arranged by street hail

or traditional dispatch. With respect to rides arranged by digital dispatch, the statute does not

generally restrict the setting of fares, except in declared states of emergency, as described above.

With respect to rides arranged by street hail or by traditional dispatch, such as telephone call, the

fares are governed by the metered pricing scheme promulgated by the Taxicab Commission. The

District of Columbia justifies this distinction on the basis of the relative ability of consumers to

                                                 10
ensure that they are charged a fair rate when using the different methods of arranging

transportation. Specifically, the District of Columbia has concluded that digital dispatch allows

consumers to immediately obtain a fare for the planned trip and that it allows customers to

comparison shop easily among different companies that provide private vehicle-for-hire services.

By contrast, the District concluded that a customer could not practically negotiate among several

taxicab companies when hailing a vehicle on the street or when arranging a ride by telephone.

       Aside from their mischaracterization of the statutory scheme, Plaintiffs respond that the

reason customers cannot comparison shop for taxicab rides, other than those arranged by digital

dispatch, is because taxicabs are not free to use market pricing. Of course, comparison shopping

would be futile now given that the District mandates metered pricing for taxicab rides arranged

by street hail or traditional dispatch. But that misses the point. The District concluded that the

method of arranging a ride determines the ease with which a customer can obtain a predictable

estimate of the fare and can comparison shop among different providers. That is, it is impractical

to attempt to negotiate with several taxicabs while hailing one on the street. Similarly, it is

difficult to comparison shop and ensure fair, predictable fares when arranging a ride by

telephone. The Court need not engage in any additional empirical analysis to conclude that the

District has presented a rational basis for the distinction in the applicable pricing rules, and

Plaintiffs have not presented anything to rebut the rational justification presented. Ultimately, the

District’s assessment of the differences between arranging for transportation via different forms

of technology, whether street hail or telephone or mobile app, is enough to sustain the difference

in how those fares are regulated.




                                                  11
       2. Passenger surcharge
       Plaintiffs next claim that differences in the surcharge applied to different forms of

vehicle-for-hire services violate the Equal Protection Clause. As described above, a “company

that uses digital dispatch for private or public vehicles-for-hire other than taxicabs shall transmit

to the Office of the Chief Financial Officer 1% of all gross receipts for trips that physically

originate in the District.” Id. § 50-301.31(b)(11) (emphasis added). Such money is to be paid into

the Public Vehicles-for-Hire Consumer Service Fund. Id. For taxicab fares arranged by street

hail, traditional dispatch, or digital dispatch where the digital dispatching system does not

process the payments, the taxicab operator must charge a surcharge of $0.25 per trip. D.C. Mun.

Reg. tit. 31, § 801.7(c)(2)(B). Such money also is dedicated to the Consumer Service Fund. D.C.

Code. § 50-301.31(b)(12) (2016). It is somewhat unclear whether taxicab trips arranged digitally

where payment is processed through a digital dispatching system are required to pay a $0.25 per

ride surcharge. 6 It may be that there is no surcharge or indirect gross receipts fee charged on

taxicab fares that are digitally dispatched, where the digital dispatching system does process the

payments. Cf. D.C. Mun. Reg. tit. 31, § 801.7(c)(2)(B) (surcharge for only for certain taxicab

fares); but cf. id. § 1103.1 (“Each trip provided by taxicab licensed by the Office, shall be

assessed a twenty-five cent ($0.25) per trip passenger surcharge”). Importantly, Plaintiffs only

allege that the surcharge is applicable to fares collected via the “modern taximeter system”

required by the Taxicab Commission, and the Complaint does not include any allegations

regarding the assessment of surcharges on fares for rides organized by digital dispatch where



6
  It appears that Defendant’s statement that taxicab drivers remit 1% of their gross receipts if
they are digitally dispatched is incorrect. Compare Def.’s Reply at 7 with D.C. Code § 50-
301.31(b)(1) (2016) (A “company that uses digital dispatch for private or public vehicles-for-hire
other than taxicabs shall transmit to the Office of the Chief Financial Officer 1% of all gross
receipts for trips that physically originate in the District.”) (emphasis added).

                                                 12
payment is through the digital dispatch service itself. See Compl. ¶ 37. Therefore, the Court

assumes for the purposes of this analysis that no surcharge is applicable for this category of rides,

but the Court notes that, even if a surcharge were applicable to those rides, it would not affect the

outcome of the Court’s analysis.

       In Plaintiffs’ Opposition, Plaintiffs argue that the District arbitrarily charges taxicab

providers more through the surcharge levied than it charges the private vehicle-for-hire through

the gross receipts fee. The Courts notes that Plaintiffs do not allege in their Complaint that the

overall financial burden of the surcharges is greater on them than on private vehicles-for-hire. 7

Plaintiffs describe the discrepancy in the fares collected and only allege that “for any individual

fare of less than $25, the De Facto Taxicab Service Providers remit substantially less of their

collected fares to the District of Columbia than the Taxicab Service Plaintiffs.” Compl. ¶ 68. 8 It

is true as a matter of simple mathematics that, for any fare less than $25, a 1% gross receipts fee

will be less than a $0.25 per-ride surcharge. Similarly, it is a matter of simple mathematics that,

for any fare greater than $25, a 1% gross receipts fee will be greater than a $0.25 per-ride

surcharge. So, too, it is true that the greater the difference between a fare and $25, the greater

discrepancy between a 1% gross receipts fee and a $0.25 per-ride surcharge. That said, the Court

assumes for the remainder of the analysis, as the District did in its briefing, that the financial

burden on the taxicab providers is in fact greater than the burden on private vehicles-for-hire

operators.


7
  Defendant’s statement to the contrary appears to have no basis in the Complaint. See Def.’s
Mot. at 6 (citing Compl. ¶ 8).
8
  Plaintiffs also allege that the “surcharge augments the cost of taxicab service to the passenger,
thereby making the price of taxicab service less competitive, without providing any additional
revenue or benefit to the driver.” Compl. ¶ 37. But that assessment applies equally to any
surcharge, as well as any gross receipts fee, and does not suggest a distinction between taxicabs
and other transportation services that could constitute the basis for an Equal Protection claim.

                                                  13
        Assuming that the financial burden on taxicab operators is heavier than the burden on

private vehicles-for-hire operators, the District argues that this difference is justified by the

ultimate use of the funds collected through these fees and surcharges. Specifically, the District

argues that a heavier burden on taxicabs is justified because the Public Vehicles-for-Hire

Consume Service Fund may be used for purposes that effectively aid taxicabs, but not private

vehicles-for-hire. Specifically, the Fund is authorized for use for the following purposes:

        (A) [It] [s]hall be used to pay the costs incurred by the Commission, including
        operating and administering programs, investigations, proceedings, and
        inspections, administering the Fund, and improving the District's vehicle-for-hire
        industry.

        (B) May be used to provide grants, loans, incentives, or other financial assistance
        to owners of licensed taxicabs legally operating and incorporated in the District to
        offset the cost of acquiring, maintaining, and operating wheelchair-accessible
        vehicles;

        (C) May be used to establish a program to provide a taxicab fare discount for low-
        income senior citizens aged 65 years and older and persons with disabilities; and

        (D) May be used to provide grants, loans, incentives, or other financial assistance
        to owners of licensed taxicabs legally operating and incorporated in the District to
        incentivize the purchase and use of alternative-fuel vehicles, directing licensed
        taxicabs to underserved areas, and to offset costs associated with meeting the
        mandates of this subchapter, as established by rulemaking.

D.C. Code § 50-301.20(b)(1) (2016) (emphasis added). The District emphasizes that the latter

three purposes aid taxicab providers in addition to serving the other goals of those provisions,

such as aiding elderly people. In response, Plaintiffs argue that it is speculative whether any

money will reach the hands of taxicab owners. They emphasize that the statute also provides that

for fiscal years 2014 and 2015 the first $4.7 million in funds must be used to support the

operations of the Taxicab Commission and that $750,000 of the remaining funds must be used to

increase the number of wheelchair-accessible taxicabs, pursuant to subsection (B) above. Id.




                                                  14
§ 50-31.20(b)(2). Accordingly, Plaintiffs argue that it is unknown whether any funds will remain

to be allocated for the third and fourth purposes enumerated by the statute.

        The Court first notes that the provision requiring certain allocations of funds does not

appear to have been renewed for fiscal year 2016, which began on October 1, 2015, and beyond.

In any event, the Court agrees with Defendant that it is important that the second, third, and

fourth purposes enumerated by the statute each benefit taxicabs in some fashion. The Court

agrees that this connection is sufficient to support any incrementally greater financial burden that

falls on the taxicab operators as a result of the distinction between the $0.25 per-ride surcharge

applicable to taxicabs and the 1% gross receipts fee levied on private vehicles-for-hire.

        Even aside from the ultimate financial burden on the operators, Plaintiffs suggest that the

discrepancy in the method of collection—a 1% fee in comparison to a $0.25 per-ride surcharge—

is arbitrary. The Court disagrees. Factually, metered taxicab fares are calculated via a different

method than digitally dispatched rides. Moreover, the Court determined above that Plaintiffs’

allegations do not present any basis to conclude that the discrepancy in the payment

methodologies is not rational. So, too, the distinction between the two methods of levying a

surcharge for use for the Public Vehicles-for-Hire Consume Service Fund is rational. See

Fitzgerald v. Racing Ass'n of Cent. Iowa, 539 U.S. 103, 110 (2003) (upholding two-tier tax

classification upon concluding that “there is ‘a plausible policy reason for the classification,’ that

the legislature ‘rationally may have ... considered ... true’ the related justifying ‘legislative facts,’

and that the ‘relationship of the classification to its goal is not so attenuated as to render the

distinction arbitrary or irrational.’ ” (citation omitted)).




                                                   15
       For all of these reasons, the Court finds that Plaintiffs’ allegations do not provide any

basis for a conclusion that the distinctions between the fees and surcharges levied are not

rational. Therefore, this surcharge and fee scheme survives Plaintiffs’ Equal Protection challenge.


       3. Insurance
       Next, the Court turns to the insurance requirements applicable to the several types of

vehicles-for hire. Private vehicle-for-hire operators are required to carry increased coverage for

periods when “the operator is engaged in a prearranged ride” and when the “operator is logged

onto a private vehicle-for-hire company’s digital dispatch showing that the operator is available

to pick up passengers but is not engaged in a prearranged ride.” D.C. Code § 50-301.29c(a), (b)

(2016). Taxicab operators must carry insurance coverage at all times but the required level of

coverage is lower than the required coverage level for private vehicles-for-hire. 9 See id. § 50-

301.14. As an alternative, taxicab operators may satisfy this requirement through a sinking fund

or surety bond. Id. § 50-301.14.

       The gravamen of Plaintiffs’ claim is somewhat unclear. In their Complaint, Plaintiffs

allege that taxicabs are required to have commercial insurance while private vehicles-for-hire are

not required to do so. Compl. ¶ 70. Plaintiffs suggest that this distinction is irrational. However,

that claim is simply incorrect as taxicabs are not required to maintain commercial insurance. See

D.C. Mun. Reg., tit. 26A, § 26A-801.4 (describing coverage requirements for taxicabs). As

Defendant notes, Plaintiffs emphasize in their Opposition differences in the scope of the

applicable requirements. See Pls.’ Opp’n at 14-15. They argue that the discrepancy in the

applicable requirements as to the two categories of vehicles is irrational because all of the


9
 As noted above, Plaintiffs do not contest the District’s factual characterization of the
differences between the insurance requirements for the two types of vehicles-for-hire. See Pls.’
Opp’n at 14-15.

                                                 16
vehicles in question are private vehicles, operated privately, and used at certain times for the

purpose of transporting members of the public as passengers. In particular, Plaintiffs emphasize

that there are gaps in the coverage for private vehicles-for-hire and that, as a result of those gaps,

the entire coverage scheme is arbitrary. Defendant argues that these claims are not fairly

encompassed within the Complaint. In any event, the Court agrees with Defendant that Plaintiffs

have not carried their burden when facing a motion to dismiss regarding an Equal Protection

challenge to the insurance requirements.

       In creating the challenged insurance scheme, the District of Columbia Council concluded

that taxicabs are likely to be used more often to provide transportation services than private

vehicles-for-hire are likely to be used for such services. Therefore, the Council concluded that it

was proper to limit the heightened coverage requirements for private vehicles-for-hire to the

times when such vehicles are engaged in providing transportation services. By contrast, the

Council concluded that, in light of the nature of the taxicab business, the insurance requirements

applicable to taxicabs ought not be limited to the times at which a given vehicle is being used to

transport customers. The Court need not assess any data regarding the relative usage of taxicabs

and private vehicles-for-hire in order to conclude that the District has presented a rational basis

for this conclusion and, concomitantly, for the distinctions in the insurance coverage

requirements. As a result, the Court concludes that the Complaint does not include allegations

that could support the conclusion that there is no rational basis for the distinctions in the

insurance scheme, and Plaintiffs’ Equal Protection claim fails as to the insurance coverage

scheme.




                                                  17
       4. Vehicle color and appearance
       Next, Plaintiffs challenge the requirement that taxicabs maintain a uniform color and

appearance while the statute only imposes minimal constraints on the appearance of private

vehicles-for-hire. The District is currently phasing in a requirement that taxicabs conform to a

uniform color and marking system. Id. § 50-301.26(a)(3). Specifically, taxicabs must be painted

red with a grey stripe on the side as specified in the regulations promulgated by the Taxicab

Commission. D.C. Mun. Reg. tit. 31, § 503.3. By contrast, a private vehicle-for-hire is only

required to “display a consistent and distinctive trade dress consisting of a logo, insignia, or

emblem at all times while the operator is logged into the private vehicle-for-hire company’s

digital dispatch.” D.C. Code § 50-301.29d (2016).

       Defendant identifies three interests that justify the imposition of uniform appearance

requirements on taxicabs while only imposing minimal requirements on private vehicles-for-hire:

(1) helping customers identify taxicabs in order to arrange a ride by street hail, (2) assisting the

District in identifying unlicensed vehicles responding to street hails, and (3) serving aesthetic and

branding purposes for the District of Columbia. Plaintiffs do not provide any substantive

response to the District’s claim that the uniform scheme facilitates street hails. They say that

private vehicles-for-hire effectively engage in street hails by allowing customers to choose

vehicles that are nearby. But whether or not that is true, this statement does not respond to the

justification identified by the District. Having the uniform red-and-grey appearance scheme self-

evidently facilitates customers identifying taxicabs on the street in order to hail them. The Court

concludes that this reason, standing alone, is enough to provide a rational justification for the

distinction between the appearance requirements for taxicabs, which are allowed to accept street

hails, and private vehicles-for-hire, which can only be engaged by digital dispatch. Therefore, the



                                                 18
Court need not consider the alternative reasons proffered by the District for the appearance

requirements. Plaintiffs’ Equal Protection challenge to these requirements, therefore, fails.


       5. Meter system
       Plaintiffs next claim that the meter system mandated for taxicabs violates the Equal

Protection Clause given the absence of such a requirement for private vehicles-for-hire. As

explained above, taxicabs are required to have meter systems that allow the taxicabs to charge

the metered fares set by the Taxicab Commission, which must satisfy certain regulatory

requirements. Id. §§ 50-301.26(a)(1), 50-301.03(21). Private vehicles-for-hire are not required to

maintain any metering system.

       This claim needs little discussion. The Court’s conclusion above that the distinction

between the meter-based system for fares applicable to rides arranged by traditional dispatch or

street hail (both by taxicabs) and the flexibility afforded to vehicles that are dispatched digitally

survives rational basis review. So, too, it is rational that taxicabs, which can carry rides whose

fares must be calculated by meter, are required to have meters meeting certain specific criteria,

while private vehicles-for-hires, which cannot provide transportation services for which metered

fares are required, are not required to have meters. Therefore, the Court need not delve into the

parties’ dispute regarding the local nature of the taxicab and private vehicles-for-hire businesses.

For these reasons, Plaintiffs’ Equal Protection challenge to this requirement fails.


       6. Dome light
       Next, Plaintiffs challenge the requirement that taxicabs have dome lights “that clearly

display a taxicab's identification number, as well as identify when a taxicab is occupied, on-call,

off-duty, or available to accept a fare.” Id. § 50-301.26(a)(2). Private vehicles-for-hire are not

required to maintain a “dome light.” The District’s justification for this requirement is sufficient.

                                                  19
Because taxicabs are the only vehicles that may be hailed from the street, it is useful for

passengers to determine whether or not a taxicab is in service and accepting passengers. The

requirement that a “dome light” provide the vehicle’s identification number also aids customers

in reporting violations of the applicable rules to District regulators. By contrast, a customer has

no need to identify a private vehicle-for-hire while standing on the street because such vehicles

are barred from accepting street hails; instead, a mobile app is used to identify and dispatch a

vehicle to the departure location chosen by a customer. Plaintiffs’ allegations would not support

the conclusion that there could be no rational basis for the distinctions in the applicable

requirements, and this aspect of Plaintiffs’ Equal Protection challenge fails.


       7. Credit card machine
       Taxicabs are required to maintain on-board machines that can accept payment by credit

card and debit cards and that meet certain requirements set by statute and regulation. Id. § 50-

301.26(a)(1). Private vehicles-for-hire are not required to include a credit card machine. As with

the dome light requirement, only minimal discussion is necessary for the Court to conclude that

this distinction survives rational basis review. Private vehicles-for-hire can only be arranged by

digital dispatch, where payment is via a mobile app. Therefore, there is simply no purpose for an

in-car credit card machine in those vehicles. By contrast, taxicabs are able to accept street hails

and rides arranged by telephone dispatch. It is not irrational for the District to require taxicabs to

accept credit card payments for such rides. It is furthermore not irrational for the District to

promulgate certain specific requirements regarding the machinery that enables such payments,

including requirements that prevent overcharging customers and that safeguard the privacy of

customers’ financial information. For these reasons, the credit card machine requirement survives

Plaintiffs’ Equal Protection challenge.


                                                  20
       8. Licensure
       The Court now turns to the final aspect of Plaintiffs’ Equal Protection claim, in which

Plaintiffs challenge the disparate licensing requirements for vehicle operators. Taxicab drivers

are required to maintain a Face ID, and every vehicle used as a taxicab must have an H-tag

license. See D.C. Mun. Reg., tit. 31, §§ 1000.1, 1010.30. Taxicab drivers are also required to

meet certain qualifications in order to qualify for a Face ID. See generally D.C. Code § 47-2829

(2016). By contrast, a private vehicle-for-hire operator is not required to have a Face ID, and a

private vehicle-for-hire is not required to have an H-tag. Compl. ¶ 63. However, a private

vehicle-for-hire operator is required to have a valid Maryland, Virginia, or District of Columbia

drivers’ license and to undergo a background check. D.C. Code. §§ 50-301.29b, 50-301.29e(a)(3)

(2016). Certain categories of people, including people with specified past convictions or listings

on a sex offender registry, are barred from serving as a private vehicle-for-hire operator. Id. § 50-

301.29b(c).

       Defendant argues that Plaintiffs have challenged only the expense of obtaining a Face ID

and H-tag, but not the underlying licensing, examination, and training requirements. In a

footnote in their Opposition, Plaintiffs respond that they are, in fact, challenging those

“discriminatory and unequal” requirements. Pls.’ Opp’n at 23 n. 2. As support for that claim,

they reference only three paragraphs in their Complaint, but those paragraphs do not in fact

present such a challenge. Instead, those paragraphs emphasize only the expenses associated with

the licensing requirements for taxicab operators. See Compl. ¶ 34 (“[B]etween the costs of

licensure, required equipment, and enforcement, the Taxicab Service Plaintiffs and similarly

situated taxicab drivers incur thousands of dollars in expenses in order to comply with the

intricate framework of statutory and regulatory requirements enacted by the Council and

Commission for the purposes of public safety and consumer protection.”); id. ¶ 63 (“Unlike the

                                                 21
Taxicab Service Plaintiffs, De Facto Taxicab Service Providers are not required to undertake the

expenses of obtaining, maintaining, and renewing a Face ID license and H-Tag from the

Commission.”) (emphasis added). Finally, the Complaint indicates in a chart that, with respect to

licensure, taxicab operators are required to have a Face-ID and H-tags, but that private vehicle-

for-hire operators are “[o]nly required to have a valid DC, VA, or MD driver[’]s license.” Id.

¶ 70. The Court concludes that the Complaint does not encompass a challenge to the underlying

licensing, examination, and training requirements. 10

        With respect to the requirements to obtain and maintain the licenses themselves, both the

Face ID and the H-tag, the District argues that these requirements are necessary to ensure that

taxicab operators and the taxicabs themselves meet the various statutory and regulatory

requirements. This justification is adequate. Therefore, the Court concludes that Plaintiffs have

not “plead[ed] facts that establish that there is not ‘any reasonable conceivable state of facts that

could provide a rational basis for the classification.’ ” Hettinga, 677 F.3d at 479. Accordingly,

this final aspect of Plaintiffs’ Equal Protection challenge fails, as well.

                                           *       *       *

        With respect to the eight features of the statutory scheme discussed above, the Court

concludes that Plaintiffs have not alleged distinctions drawn by the Vehicle-for-Hire Act that

could constitute the basis for an Equal Protection claim. Nor have Plaintiffs identified any other

distinctions in the statutory scheme that are outside these eight categories that could constitute

the basis for such a claim. In sum, taken together, Plaintiffs’ allegations could not support a




10
  Even if the Complaint was considered to encompass such a challenge to the licensing,
examination, and training requirements, the Court would also conclude that Plaintiffs have not
“plead[ed] facts that establish that there is not ‘any reasonable conceivable state of facts that
could provide a rational basis for the classification.’ ” Hettinga, 677 F.3d at 479.

                                                  22
conclusion that there is no conceivable rational basis for the distinctions established through the

statutory scheme. See Hettinga, 677 F.3d at 479. Accordingly, Plaintiffs’ Equal Protection claim

fails under the deferential standard of review that this Court must use in these circumstances,

where there is no allegation that the classification scheme affects a fundamental right or

somehow implicates a suspect class.


B. Substantive Due Process Claim
        Plaintiffs claim that the District of Columbia has arbitrarily and capriciously deprived

them of their property interests in their taxicab service licenses and in their businesses in

violation of the Due Process Clause of the Fifth Amendment to the United States Constitution. 11

Defendant argues that Plaintiffs have not been deprived of a protected property interest and that,

even if they have been deprived of such an interest, there is a rational basis for such a

deprivation. For both of those reasons, Defendant argues, the complaint fails to state a

Substantive Due Process claim. The Court agrees with Defendant with respect to both arguments.

        “The Due Process Clause of the Fifth Amendment provides that ‘[n]o person shall be ...

deprived of life, liberty, or property, without due process of law.’ ” Ralls Corp., 758 F.3d at 315

(quoting U.S. Const. amend. V). “ ‘The first inquiry in every due process challenge is whether

the plaintiff has been deprived of a protected interest in ‘property’ or ‘liberty.’ ’ ” Id. (quoting

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 59 (1999)). “Absent a suspect classification or

infringement of a fundamental interest, the Fifth Amendment requires only a rational basis.” Am.

Fed’n of Gov’t Employees, AFL-CIO v. United States, 330 F.3d 513, 523 (D.C. Cir. 2003). In

other words, in a case like this where there is no claim of the deprivation of a “fundamental



11
 Plaintiffs do not bring a claim under the Just Compensation, or Takings, clause of the Fifth
Amendment.

                                                  23
interest,” Plaintiffs must show that there is no rational basis for the alleged deprivation. See id.

(applying same standard for rational basis review with respect to Substance Due Process

challenge as with respect to Equal Protection challenge).

       The Court first turns to whether Plaintiffs have adequately alleged the deprivation of a

protected property interest. The parties frame this first prong of the Substantive Due Process

inquiry somewhat differently. Plaintiffs begin by stating that they have a protected property

interest in their taxicab licenses themselves. Plaintiffs then state that they were deprived of this

property right when the District of Columbia enacted the current scheme for regulating taxicabs

along with other vehicles-for-hire, causing a devaluation of the taxicab licenses. By contrast,

Defendant states that Plaintiffs do not have a protected property right in the value of their taxicab

licenses. Therefore, they argue, any reduction in the value of Plaintiffs’ taxicab licenses as a

result of the statutory scheme could not constitute a deprivation of a protected property right.

That said, these differences in the framing of the putative property right and the ensuing

Substantive Due Process claim have no effect on the Court’s conclusion: Plaintiffs have not

adequately alleged the deprivation of a protected property interest.

       In their Opposition, Plaintiffs argue that the District of Columbia has completely deprived

them of the value of their taxicab licenses. Pls.’ Opp’n at 26 (“Under the circumstances, it would

be dishonest to say that Plaintiffs’ taxicab licenses have not been entirely devalued.”); id. (“This

completely devalued the Face ID and H-tag licenses as the only means of providing for-hire

transportation to the public in the District of Columbia.”). However, this contention in Plaintiffs’

Opposition is not reflected in their complaint. Instead, the Substantive Due Process claim in the

Complaint is based on the allegation that the District of Columbia “has arbitrarily and

capriciously deprived the Taxicab Service Plaintiffs of their property interests in their taxicab



                                                  24
service licenses and in the businesses they operate based upon District of Columbia law.” Compl.

¶ 93. Indeed, elsewhere in the Complaint they allege that “Plaintiffs are suffering and will

continue to suffer as a result of the Vehicle-for-Hire Act because the market and collateral value

of their investments in licensing, specified taxicab equipment, and required PSP contracts are

being or will be reduced by the unequal application of District of Columbia law.” Id. ¶ 87

(emphasis added). A reduction in the value of an investment is not tantamount to a complete

deprivation of value. And nowhere else in the Complaint do Plaintiffs allege that their licenses

have been completely deprived of value. Accordingly, the Court need not consider the result

were Plaintiffs to have adequately alleged such a deprivation.

       Insofar as Plaintiffs have alleged that, as result of the Vehicle-for-Hire Act, the District of

Columbia has deprived them of the value of their licenses by reducing the value of such licenses,

the Court concludes that such a result does not constitute the deprivation of a protected property

interest. The Court agrees with the conclusion of the Eighth Circuit Court of Appeals, in

considering the constitutional ramifications of a change to a municipal scheme governing the

issuance of taxicab licenses, that “the taxicab licensees do not have protected property interests

in the market value of their licenses.” 12 Minneapolis Taxi Owners Coal., Inc. v. City of




12
   Plaintiffs argue that there are material differences between the scheme under consideration by
the Eighth Circuit in Minneapolis Taxi Owners Coalition and the scheme under consideration by
this Court. While the substantive changes to the two schemes indubitably differ, none of those
changes are material to the legal analysis required. Indeed, in Minneapolis Taxi Owners
Coalition, the parties agreed that the statutory changes completely eliminated the market value of
the taxicab licenses. 572 F.3d at 507. By contrast, here, Plaintiffs do not even allege that the
changes to the statutory scheme completely deprived them of the market value of their licenses.
Cf. Compl. ¶ 83 (alleging reduction in the value of investments). Moreover, the conclusion of the
Eighth Circuit is applicable to any government-caused reduction in the value of taxicab licenses,
whatever the precise nature of the government action triggering that decrease. See Minneapolis
Taxi Owners Coal., 572 F.3d at 509-10.


                                                 25
Minneapolis, 572 F.3d 502, 510 (8th Cir. 2009); see also Dennis Melancon, Inc. v. City of New

Orleans, 703 F.3d 262, 269 (5th Cir. 2012) (holding that taxicab license did not constitute

protectable property interest). 13 Accordingly, any reduction in the value of Plaintiffs’ licenses

traceable to the challenged statutory scheme does not constitute the deprivation of a protectable

property interest.

       In addition, the Court emphasizes that the District of Columbia has not deprived Plaintiffs

of the core property right associated with the taxicab license: the monopoly on certain

transportation services, including carrying passengers for trips initiated by street hail. Despite

their rhetoric suggesting that their businesses have been fatally undermined, Plaintiffs nowhere

contest that they retain a collective monopoly over certain types of services. Nor could they

contest this proposition as District of Columbia law remains clear regarding this collective

monopoly, as described above. See generally D.C. Code § 50-303 (2016).

       It may well be that the right to carry passengers for trips initiated by street hail or

traditional dispatch has declined in value as a result of the advent of digital dispatch—

implemented famously by companies such as Uber and Lyft. It may well also be that the

legalization of such services in the District of Columbia, without requiring such operators to

comply with the various requirements applicable to taxicabs discussed above, has contributed to

the decline in the value of such licenses in the District of Columbia. But such a combination of

facts, as alleged, cannot serve as the basis for a Substantive Due Process claim for the reasons

explained above.




13
  The Court also notes that in Illinois Transp. Trade Ass’n v. City of Chicago, for which
Plaintiffs rely for its Equal Protection analysis, the district court judge concluded that the value
of the taxicab licenses at issue did not constitute a protectable property interest. NO. 14-cv-827,
2015 WL 5610880, at *3 (N.D. Ill. Sept. 22, 2015).

                                                 26
       The Court’s conclusion that Plaintiff has not alleged the deprivation of a protected

property interest is sufficient to require dismissing this claim. Nonetheless, the Court now turns

to the second prong of the Substantive Due Process analysis, which provides a second reason that

the Substantive Due Process claim must be dismissed. Under the second prong of the Substantive

Process inquiry, the Court must assess whether Plaintiffs can show that there is no “conceivable

rational basis” for the legislative scheme that caused the deprivation. Waters v. Rumsfeld, 320
F.3d 265, 269 (D.C. Cir. 2003). The Court concluded above, with respect to Plaintiffs’ Equal

Protection claim, that Plaintiffs have not pleaded “facts that establish that there is not ‘any

reasonable conceivable state of facts that could provide a rational basis for the classification’ ”

established through the challenged legislative scheme. Hettinga, 677 F.3d at 479. There is no

need to repeat that analysis again. For those same reasons, the Court concludes that, even if

Plaintiffs had adequately alleged the deprivation of a constitutionally protected property interest,

Plaintiffs have not pleaded facts that would allow a conclusion that there no conceivable rational

basis for the deprivation. Accordingly, for both of these independent reasons—the absence of the

deprivation of a protected property interest and the absence of allegations that would allow the

conclusion that there was no rational basis for the alleged deprivation—Plaintiffs’ Complaint

fails to state a Substantive Due Process claim.


C. Home Rule Act Claim
       Finally, Plaintiffs claim that the District of Columbia exceeded its authority under the

D.C. Home Rule Act, in light of the alleged constitutional violations, in promulgating the

challenged statutory and regulatory scheme. The Court agrees with Defendant that Plaintiffs have

provided no basis for the Court to find that the Home Rule Act provides an independent cause of

action for the violations alleged in this case. In any event, because the Court has concluded that


                                                  27
Plaintiffs’ constitutional claims fail for the reasons explained above, Plaintiffs’ claims under the

Home Rule Act must fail, as well.

                                        IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendant District of Columbia’s

[9] Motion to Dismiss. This case is dismissed in its entirety.

       An appropriate Order accompanies this Memorandum Opinion.

Dated: March 18, 2016
                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 28